                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CITIZENS BANK, N.A.                         :
                                            :
       v.                                   :      CIVIL ACTION NO. 20-351
                                            :
RUDOLPH NASH, ET AL.                        :

                                           ORDER

   This 14th day of July, 2021 it is hereby ORDERED that Defendant United States’ motion for

judgment on the pleadings (ECF 10) is GRANTED as follows:

   •   The erroneous satisfaction of mortgage executed by Citizens Bank on March 8, 2019 and

       recorded in the Office of the Recorder of Deeds in and for Bucks County on March 18,

       2019 as Instrument Number 2019012610 is SET ASIDE and the mortgage is reinstated.

   •   The reinstated mortgage is hereby declared to be subordinate in priority to the following

       tax liens:

            o The Federal Tax Lien recorded in the Office of the Prothonotary for Bucks County

               on July 10, 2012 at Docket Number 2012-20724.

            o The Federal Tax Lien recorded in the Office of the Prothonotary for Bucks County

               on May 19, 2014 at Docket Number 2014-20301.

            o The Federal Tax Lien recorded in the Office of the Prothonotary for Bucks County

               on January 5, 2016 at Docket Number 2016-20007.

            o The Federal Tax Lien recorded in the Office of the Prothonotary for Bucks County

               on December 21, 2016 at Docket Number 2016-20735.



                                                                  /s/ Gerald Austin McHugh
                                                                  United States District Judge
